Order entered October 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00732-CV

                              ALBERT G. HILL, III, Appellant

                                               V.

                              ALBERT G. HILL, JR., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-04523

                                           ORDER
       We GRANT appellant’s October 15, 2013 second motion for an extension of time to file

a brief. Appellant shall file his brief on or before November 22, 2013. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE